Name: COMMISSION REGULATION (EC) No 1719/95 of 13 July 1995 on the issuing of a standing invitation to tender for the resale on the internal market of 29 000 tonnes of barley held by the French intervention agency
 Type: Regulation
 Subject Matter: European construction;  trade policy;  plant product;  marketing;  Europe
 Date Published: nan

 14. 7. 95 1 EN | Official Journal of the European Communities No L 163/17 COMMISSION REGULATION (EC) No 1719/95 of 13 July 1995 on the issuing of a standing invitation to tender for the resale on the internal market of 29 000 tonnes of barley held by the French intervention agency Article 2 1 . The final date for the submission of tenders for the first partial invitation to tender shall be 25 July 1995. 2. The final date for the submission of tenders for the last partial invitation to tender shall expire on 19 December 1995. 3 . Tenders must be lodged with the French interven ­ tion agency at the following address : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as last amended by Commission Regulation (EC) No 1664/95 (2), and in particular Article 5 thereof, Whereas Commission Regulation (EEC) No 2131 /93 (3), as amended by Regulation (EC) No 120/94 (4), lays down the procedure and conditions for the disposal of cereals held by the intervention agencies ; Whereas, in the present market situation, a standing invitation to tender for the resale on the internal market of 29 000 tonnes of barley held by the French interven ­ tion agency should be issued ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 The French intervention agency shall issue pursuant to Regulation (EEC) No 2131 /93 a standing invitation to tender for the resale on the internal market of 29 000 tonnes of barley held by it. Office national interprofessionnel des cereales, 21 , avenue Bosquet, F-75341 Paris Cedex 07, (Telex : 20 04 90F/OFIDM 20 36 62F ; Telefax : 47 05 61 32). Article 3 Not later than Tuesday of the week following the final date for the submission of tenders, the French interven ­ tion agency shall notify the Commission of the quantities and average prices of the various lots sold. Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 July 1995. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 181 , 1 . 7. 1992, p. 21 . (2 OJ No L 158 , 8 . 7. 1995, p. 13 . (3) OJ No L 191 , 31 . 7. 1993 , p. 76. H OJ No L 21 , 26. 1 . 1994, p. 1 .